Citation Nr: 9932700	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-10 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for schizophrenia.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to 
September 1959.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO), which granted the veteran's claim of 
entitlement to service connection for schizophrenia, and 
assigned an initial evaluation of 50 percent.  

The Board notes that in correspondence received from the 
veteran in June 1998, he requested a total rating based on 
individual unemployability, due to service-connected 
disabilities.  As this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Since September 1997, the veteran's schizophrenia has 
been manifested by some paranoia, moderate difficulty in 
establishing and maintaining effective work and social 
relationships, and other moderate symptoms, but the veteran 
has maintained family relationships, his attention span and 
memory are unimpaired, and there is no evidence of 
disorientation, hallucinations, neglect of hygiene or 
appearance, or serious impairment of verbal communication.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
50 percent for schizophrenia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9203 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that the current 50 
percent evaluation assigned for his service-connected 
schizophrenia does not adequately reflect the severity of 
that disability.  The veteran is appealing the original 
assignment of a disability evaluation following an award of 
service connection and, as such, his claim for assignment of 
a higher evaluation is well-grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

Moreover, since the present appeal for an increased 
evaluation for schizophrenia arises from the initial rating 
decision which established service connection for that 
disability and assigned the initial disability evaluation, 
the severity of this disability is to be considered during 
the entire period from the initial assignment of a disability 
rating to the present time.  Fenderson v. West, 12 Vet. App. 
119(1999).  Consideration is to be given to the possibility 
of staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Id.  Moreover, the 
Board finds that the current evidence of record is adequate 
for rating purposes, including evaluation of the severity of 
disability at all times during the relevant period, the time 
to which the initial evaluation at issue is applicable.

The Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected disability.  38 C.F.R. §§ 4.1, 
4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  This 
historical evidence is relevant to the RO's decision to award 
service connection for schizophrenia, but the historical 
evidence prior to the date the veteran submitted his claim is 
not relevant to this initial evaluation.  Therefore, detailed 
discussion of the clinical records prior to September 1997 is 
not required.  There are no evidentiary considerations that 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability at issue.

The Board has considered the contentions offered by the 
veteran and by his representative, including argument that 
the veteran is entitled to an advisory medical opinion, a 
thorough and contemporaneous examination, and adequate 
reasons and bases for VA's decision.  The veteran has not 
identified any specific inadequacy in the prior explanations 
provided by the RO.  Since the veteran and his representative 
were not specific in raising this very general matter, the 
Board can only point to the following reasons and bases 
supporting its decision.  The Board finds that an 
advisory/independent medical opinion is not warranted in this 
case.  Despite the contention of the veteran's 
representative, received in May 1998, there is no reasonable 
doubt in this claim to warrant the requested medical 
opinions.  

As to the veteran's contention that he is entitled to a 
through and contemporaneous examination, the Board notes that 
the veteran was afforded initial VA examination after he 
submitted his claim, and was again afforded VA examination in 
June 1998, after he submitted a timely substantive appeal.  
The Board notes that the veteran's request that examination 
not be performed by a Physician's Assistant (PA) does not 
identified with specificity what might constitute a more 
thorough examination, since no examination of record was 
conducted by a PA.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.

The veteran's disability due to schizophrenia is evaluated 
under 38 C.F.R. § 4.130, Diagnostic Code 9203.  Under the 
provisions of the Rating Schedule in effect when the veteran 
filed the September 1997 claim underlying this appeal, a 50 
percent evaluation under the General Rating Formula for 
Mental Disorders is warranted by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

As noted above, an April 1998 rating decision granted the 
veteran service connection for schizophrenia, paranoid type, 
chronic, and assigned a 50 percent evaluation for that 
disability, effective September 1997.  

The 50 percent evaluation was based in part on the report of 
a February 1998 VA mental examination.  According to the 
report, the veteran had worked as a cabinet maker from 
discharge from the service until December 1988, when he had a 
severe heart attack.  The examiner noted that a review of the 
veteran's medical chart did indicate that the veteran 
suffered from cardiovascular disease. 

The reviewer also opined that the veteran's history also 
reflected that he had a compromised ability to feel empathy, 
but was able to maintain employment and a degree of 
interpersonal relationships between the more acute phases of 
his psychotic processes.  It was quite apparent that his 
schizophrenic condition had impaired his ability to be 
employed, as well as have normal interpersonal relationships.  

On mental status examination, the veteran was appropriately 
dressed.  He was well-oriented to time, place and person.  
Affect was at least moderately blunted, and there was an 
indication of some looseness in association and some mild 
referential ideation, with paranoid delusional construction 
around the incidents during his active service that he 
claimed caused his mental distress in the first place.  He 
admitted to hallucinatory incidents in the past, but reported 
that at the present time he did not hear voices nor did he 
see things that he was not sure were there.  Insight and 
judgment were impaired.  His attention span, remote memory, 
and recent memory were unimpaired.  

The veteran reported that he had a heart attack in 1988, and 
had been unable to work since that time, and had been 
receiving Social Security benefits for approximately eight 
years.  The examiner expressed an opinion that the veteran 
was primarily unemployable as a result of his cardiac 
disease, and secondarily because of his psychiatric 
condition.  The Axis I was schizophrenic condition, paranoid 
type, chronic, moderate to severe, in partial remission due 
to treatment.  The examiner assigned a GAF (Global Assessment 
of Functioning) score of approximately 50 to 55.  

Outpatient VA treatment records relevant to the appeal period 
reflect that during 1996 and 1997, the veteran was variously 
noted to have blunt affect, lowered mood, and mildly paranoid 
delusions.  The veteran was prescribed psychiatric 
medications.  

The report of a June 1998 VA mental examination discloses 
that the veteran has been married to his spouse since 1966.  
He had two young adult children.  He reported subjective 
complaints of chronic feelings that people were out to get 
him, bother him, did not like him, talked about him, and 
laughed about him.  There was some specific sensitivity 
having to do with his marriage, about which he would not 
elaborate, and about which he believed people were amused.  
He denied auditory hallucinations now and in the past.  He 
described what appeared to be visual distortions during in 
the past during college.  He believed in the effectiveness of 
current medications, which appeared to be Thorazine and 
Risperidone.  

On mental status examination, the veteran's associations were 
intact and mood and affect were not particularly remarkable.  
He talked about his paranoid feelings and ideas with a pretty 
bland affect, somewhat inconsistent with the content.  As 
noted, he described ongoing paranoid ideas which appeared to 
be a low-grade chronic delusional problem and he denied 
auditory hallucinations.  Insight was a mixed matter.  He 
recognized the existence of a mental disorder, which was 
improved with medication.  However, he expressed firm belief 
in the correctness of the persecutory interpretations.  
Judgment for the usual legal and financial matters was 
intact.  

The Axis I diagnosis was schizophrenia, paranoid type, 
chronic.  The Axis V GAF was 50.  The examiner expressed the 
opinion that it appeared that the veteran had a chronic 
psychiatric disturbance very likely going back to his 
military years.  Nevertheless, he had been able to maintain 
employment for most of his life, with employment terminating 
because of his cardiac condition.  His psychiatric conditions 
clearly placed limitation on comfortable social interactions, 
ordinary comfort and piece of mind and restricted quality of 
relationships.  In addition, it was necessary that he take 
substantial amounts of psychotropic medication, which imposed 
the risk of short term and long term side effects.  

Based on a thorough review of the record, the Board finds 
that while the veteran's service-connected schizophrenia does 
result in some impairment, the preponderance of the evidence 
is nevertheless against an evaluation in excess of 50 percent 
for this disability.

First, the Board points out that an evaluation of 70 percent 
is not warranted by the veteran's GAF scores.  The GAF scale 
reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter DSM-
IV].  According to the GAF Scale, a score between 41 and 50 
represents serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job) (emphasis in 
original).  A score between 51 and 60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers) (emphasis in original).  
DSM-IV at 32; 38 C.F.R. § 4.125 (1999).  Taken together, 
then, the veteran's GAF scores of 50 and 55 fail to show that 
his service-connected psychiatric symptoms warrant a 70 
percent evaluation.  The GAF scores are objective evidence 
that the veteran's symptoms have been at the highly 
functioning end of the severe range to the center of the 
moderate range.  

Moreover, the VA psychiatric examinations and treatment 
records on which the GAF scores are based are negative for 
suicidal ideation; obsessional rituals which interfere with 
routine activities; illogical, obscure or irrelevant speech; 
near-continuous panic or depression that prevents the veteran 
from functioning independently, appropriately and 
effectively; any impairment of impulse control; or neglect of 
personal appearance and hygiene.  38 C.F.R. § 4.130.  

Indeed, the record shows that veteran has been continuously 
married to the same spouse since 1966.  He has not reported 
any estrangement from his children or tension or difficulty 
in their relationships.  Despite his long-lasting 
schizophrenia, the veteran was able to maintain long-term 
employment for approximately 30 years until physical 
disability forced him to retire.  A VA examiner has expressed 
the opinion that it was the veteran's physical disability, 
not his service-connected psychiatric disability, that 
resulted in his inability to be employed.  The veteran has 
also consistently denied current auditory or visual 
hallucinations during the relevant time period.  The February 
1998 VA examination report notes that the veteran's 
schizophrenia was in partial remission due to medication.  
The June 1998 VA examination report describes his delusional 
problem as low-grade.  

There is no evidence that the veteran's schizophrenia was 
manifested by additional or more severely disabling symptoms 
at any time during the period relevant to the initial 
evaluation on appeal.  In particular, there is no evidence of 
more than moderate interference with verbal communications.  
There is no evidence of near-continuous panic or anxiety, 
disorientation, or impairment of attention or memory.  There 
is no evidence of impulsive outbursts of violence.  The 
veteran's level of impairment, considered in light of his 
retained abilities, is consistent with a 50 percent 
evaluation, but is not so severe as to approximate or meet 
the criteria for the next higher evaluation, a 70 percent 
rating.  

In light of the above, the preponderance of the evidence is 
against an initial evaluation in excess of 50 percent for 
schizophrenia.  The evidence is not in equipoise to warrant a 
more favorable determination, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.  


ORDER

An increased initial evaluation in excess of 50 percent for 
schizophrenia is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

